DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “ a first conductive stand-off disposed between the first circuit card and second circuit card and structurally supporting the first circuit card with respect to the second circuit card, the first conductive stand-off comprising a male end and a female end , the male end of the first conductive stand-off extending through the first via;”
Claim 1,recites “a second conductive stand-off disposed between the first circuit card and second circuit card and structurally supporting the first circuit card with respect to the second circuit card, the second conductive stand-off comprising a male end and a female end, the male end of the second conductive stand-off extending through the fourth via;”
According to Fig. 1, the first conductive stand-off (52) comprising a male end and a female end , but the male end of the first conductive stand-off  does not extend through the first via (32);”
but the male end of the first conductive stand-off  does not extend through the fourth via (42);”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-17 is/are rejected under 35 U.S.C. 102 (a1) ,as it can be understood due to the 112 problem,  being anticipated by German Document EP 3537856.
With regard to claim 1 , German Document EP 3537856 discloses a stacked circuit card assembly (Fig. 3, 5, 7) comprising:
a source of external power having a positive terminal and a negative terminal (para. 0037);
a first circuit card(325,525)  having a first via (760; para. 0048), electrically connected to the positive terminal and a second via electrically connected to the negative terminal (para. 0050);
a second circuit card (320, 520) having a third via (760) and a fourth via (760), the third via being aligned with the first via, and the fourth via being aligned with the second via;
a third circuit card (310, 510) having a fifth via and a sixth via, the fifth via being aligned with the first via of the first circuit card and the third via of the second circuit card, and the sixth via being aligned with the second via of the first circuit card and the fourth via of the second circuit card;
a first conductive stand-off (Fig. 10) disposed between the first circuit card and second circuit card and structurally supporting the first circuit card with respect to the second circuit card, the 
a second conductive stand-off (Fig. 10)disposed between the first circuit card and second circuit card and structurally supporting the first circuit card with respect to the second circuit card, the second conductive stand-off comprising a male end and a female end, the male end of the second conductive stand-off extending through the fourth via;
a third conductive stand-off (Fig. 10) disposed between the second circuit card (320)and third circuit card (310) and structurally supporting the second circuit card with respect to the third circuit card; and
a fourth conductive stand-off disposed between the second circuit card and third circuit card and structurally supporting the second circuit card with respect to the third circuit card;
wherein the first conductive stand-off provides a conductive pathway between the first via and the third via, and the second conductive stand-off provides a
conductive pathway between the second via and the fourth via; and wherein the third conductive stand-off provides a conductive pathway between the third via and the fifth via, and the fourth conductive stand-off provides a conductive pathway between the fourth via and the sixth via.
With regard to claim 3 , German Document EP 3537856 discloses: a first via gap separating and electrically isolating the first via from the second via; and a second via gap separating and electrically isolating the third via from the fourth via. 
With regard to claim 4 , German Document EP 3537856 discloses: a first fastener (para. 0036; r.n.341 “suitable screw”) extending through the first via of the first circuit card and threaded into the female end of the first conductive stand-off (Fig. 10); and a second fastener (para. 0036; r.n.342 “suitable screw”)extending through the second via of the first circuit card and threaded into the female end of the second conductive stand-off (Fig. 10).


With regard to claim 6 , German Document EP 3537856 discloses: (Fig. 9)  an electrical pathway (992)within the first circuit card electrically connecting the source of external power to each of the first and second through-hole vias.
With regard to claim 7 , German Document EP 3537856 discloses:the electrical pathway (992) comprises conductive trace.
With regard to claim 8 , German Document EP 3537856 discloses that:the source of external power comprises: a power connector  (screw terminals – r.n.795,895,995) connected to the source of external power; or the source of external power in direct contact with the conductive pathway.
9. (Canceled)
With regard to claim 10 , German Document EP 3537856 discloses:the third conductive stand-off and fourth conductive stand-off (Fig. 10) each comprise a male end and a female end, and wherein the male end of the third conductive stand-off extends through the fifth via, and the male end of the fourth conductive stand-off extends through the sixth via.
With regard to claim 11, German Document EP 3537856 discloses (Fig. 10)a first nut threaded onto the male end of the third conductive stand-off; and a second nut threaded onto the male end of the fourth conductive stand-off.
With regard to claim 12 , German Document EP 3537856 discloses (Fig. 3, 10):the male end of the first conductive stand-off (330) is threaded into the female end of the third conductive stand-off (330) , and wherein the male end of the second conductive stand-off (340) is threaded into the female end of the fourth conductive stand-off (340).

With regard to claim 13 , German Document EP 3537856 discloses that :the first, second, third, and fourth conductive stand-offs are made of brass (para. 0066).
With regard to claim 14 , German Document EP 3537856 discloses (Fig. 3):a geometry of the first, second, and third circuit cards is uniform.
With regard to claim 15, German Document EP 3537856 discloses (Fig. 3) the geometry of the first, second, and third circuit cards is one of a disc and a quadrilateral shape.
With regard to claim 16 , German Document EP 3537856 discloses (Fig. 3): a first gap between a bottom surface of the first circuit card and a top surface of the second circuit card; and a second gap between the bottom surface of the second circuit card and a top surface of the third circuit card.
With regard to claim 17 , German Document EP 3537856 discloses (Fig. 3):the first gap and the second gap are uniform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document EP 3537856 in view of Antony(US 7,301,748)

With regard to claim 18 , Antony et al discloses (Fig. 1a):the first gap and the second gap are different.
The court have held that the mere change in form or shape is not patentable In re Dailey, 149 

USPQ 47 (CCPA 1976).

With regard to claim 19 , German Document EP 3537856 discloses (Fig. 3):the first, third, and fifth vias are configured as power contacts, and wherein the second, fourth, and sixth vias are configured as power return contacts (para. 0037).
Antony disclose (Fig. 1a):the first, third, and fifth vias are configured as power contacts, and wherein the second, fourth, and sixth vias are configured as power return contacts
With regard to claim 20 , Antony et al disclose : a fourth circuit card (16a) and a fifth circuit card 

(16b) disposed between the first  (14) and third (14) circuit cards. 

It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							12/30/21